Sandees, Judge,
(dissentm.g:)
The decree of the circuit court is based upon the theory that at the time the defendant became a member of the association and at the time the loan was made to him, certain by-laws of the association were in force, providing that monthly dues should be collected from all members and stockholders of the association, and that some time thereafter the by-laws were changed so as to permit the directors to indefinitely suspend the payment of such dues, which they did, in pursuance thereto, thereby changing the contract entered into between the plaintiff and the association, and defeating the entire purpose and object thereof, and destroying its features as a building and loan association, and that this being done, the loan made should be treated as a simple loan, bearing the legal rate of interest. This conclusion of the circuit court, I think, is eminently correct, and I would affirm the decree.
The conclusion reached by the Court, in its majority opinion, and that reached by the circuit court, differs only in respect to the basis of settlement, it being held here that the indefinite suspension of dues amounted practically to a dissolution of the association, and that the settlement should be governed by the principles announced in the case of Young v. Building Association, 48 W. Va. 512. It does not appear from the record that the association, at the time of the suspension of the payment of dues, was insolvent, or that it is now insolvent, or has been disssolved, nor is there any such claim, but, so far as the record shows it is perfectly solvent and continuing. Therefore, it is improper to hold that the settlement made with the plaintiff should be upon the theory that the association is not a going concern. So far as we know, this plaintiff is the only member complaining of such suspension, and the only one who seeks a settlement *224and desires to withdraw. This being so, the question arises, must he be required to fulfill the contract on his part by paying dues upon his stock until the time of such suspension? .The association, by the indefinite suspension of dues, has entirely changed the contract of the plaintiff, by necessarily extending the maturity of his stock to a time far beyond that at which it would have matured if the contract had been carried out as entered into, and had been continued •upon the plan and scheme of a building and loan association. This being so, the plaintiff should only be required to repay to the association the amount of the loan, with six per cent, interest, giving him credit upon the plan of partial payments for all payments he has made. It is said that he should be required to pay dues up to the time of the suspension, because to hold otherwise would be a hardship on the other stockholders and members of the association. Why is this so ? He repays to the association the sum of money which it advanced to him, as a loan, with six per cent, interest. It is in no worse condition. The money that it advanced has been repaid, with its legal interest. When the plaintiff entered into his contract, the by-laws of the association entered into and formed a part of it, and these provided for the payment of dues, premium and interest in monthly installments until the maturity of the stock, but premium not to exceed eight years. By this plan there was a chance that the association, if its affairs were honestly administered, would mature its stock, within this term, from the earnings of the company. This the suspension of dues effectually prevents. The association disabled itself to perform its contract. It does not appear from the record but that the other stockholders have assented to and acquiesced in the change. The plaintiff cannot be bound by their acquiescence, nor is he required to contribute to the support of the association the dues paid by him to the time of the change, on the assumption that to hold otherwise would be a hardship on the other, and, so far as we know, assenting stockholders. The consideration for his contract has failed absolutely, and he has the right to treat it as abrogated, which he has done. This being so, nothing more should be required of him than the interest on the money received, but that, together with the principal, he should pay.